Case 17-04357                               Doc 49                  Filed 03/19/19 Entered 03/19/19 13:09:44                                                     Desc Main
                                                                      Document     Page 1 of 3




 B2100 (Form 2100 ) (12/1 )


                                            Unit                                  t t                     n                  t                         t
                                            Northern                                             i ti t            Illinois

          r Da n                itter an                     ohn N itter                                  o



                           TR                                R                                    T       RT                        R                  RT
                                    B                F                                     or             m                   r 11                          1111( )
      r            r        r                                                       o      r              o              001( )(2) F                       B r      o
  r               r o      r                or                r         o               mr r                                                       o

                  N                 N       I N
                                              D                     I
                                                                        I
                                                                            III
                                                                                  I N                                e iali e             oan er i in

                          m o           r                r                                                                        m o          r           ror

       m                        r                    r        o             o r             r                      o r             m (             o       )
      o                                                                                                            mo            o    m
      o           I inan ial er i es                                                                                              mF
                   reen a Dri e te
 Ir in
          o                                                                                                         o
              Fo r                  o                                                                                   Fo r               o

       m                        r                    r r                r               m
      o                         (                r            rom           o )
      o     I inan ial er i es
               ran lin treet n                                    loor
      it s ille
          o
              Fo r                  o



                r          r                         o            r r                           orm   o       ro                      o                r               orr       o
              o m          o

 B            s    i helle              hi otti              onsal es
                      r         r / r                        r


 Pe                                     e     e e             F     o         o     00 000 or m r o m          or        o        r or o       1                 1 2         1
Case 17-04357   Doc 49   Filed 03/19/19 Entered 03/19/19 13:09:44   Desc Main
                           Document     Page 2 of 3
Case 17-04357   Doc 49   Filed 03/19/19 Entered 03/19/19 13:09:44   Desc Main
                           Document     Page 3 of 3
